Per'Curiam.
Counsel for appellant, in the petition for rehearing in this case, insist that the court erred in the opinion heretofore delivered in holding that the lease in controversy was partnership property of the firm of the N. Dy singer Company, and that we erred also in holding that the appellant could not invoke the statute of frauds as a defense to this action. It is clear from a consideration of the petition that counsel differ from the court as to the facts relating to these issues, as well as the law applicable thereto. We are given no good reason in the petition why we should change our views on these matters, as expressed in our opinion.
Counsel further insist that we are wrong in saying in the opinion that “there is no allegation in the special defense that plaintiff accepted appellant’s assigns as her tenants.” When this language is considered and construed in connection with the language of the opinion immediately preceding it, there will be left no room for misunderstanding what the court meant, and in substance said, — that there was no- direct ot positive allegation of release pleaded, or any facts stated that would in law amount to a release. The release is alleged as resulting from giving notice to pay rent, and accepting the same, by plaintiff from appellant’s assigns. This alone does not, in our judgment, amount to a release, or constitute in law a sufficient allegation of release.
We are clearly of the opinion that the case was rightly determined-on its merits. The petition for rehearing is denied.

Denied.